DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 2, 4-22, 24-29 are remain pending.  Claims 1 and 24 are currently amended. The amendments to the claims have overcome the non statutory double patenting rejection to the claims previously indicated in the non final rejection mailed on 10/20/2020.  The amendment to the claims has overcome the patentably indistinct conflicting claimed subject matter, and considering the 37 CFR 1.130(a) declaration is otherwise persuasive, the rejections to Claim(s) 1, 4-7, 9-13, 16-29  under 35 U.S.C. 102(a)(2) as being anticipated by Hutchins (US 2019/0264587) with a provisional priority filing date of 2/23/2018; Claim 2 under 35 U.S.C. 103 as being unpatentable over Hutchins as applied to claim 1 above, and further in view of Matthews (US 2637343); Claim 8 under 35 U.S.C. 103 as being unpatentable over Hutchins as applied to claims 1 and 6 above and further in view of Luercho (US 8037853); Claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Hutchins as applied to claim 1 above and further in view of Kawamura (JPH0544417) are withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-22 and 24-29 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “… the stator winding comprises a first stator winding disposed within the first portion of the stator and the sheath comprises (i) a first inner diameter about the thruster disk along the longitudinal axis and (ii) a second inner diameter about the stator, and wherein the first inner diameter is greater than the second inner diameter, wherein the thruster is configured to translate within the sheath along the longitudinal axis relative to the stator upon application of an electrical current to the stator winding, the thruster winding, or a combination thereof, wherein the stator winding and the thruster winding each comprise a nonpermanent magnet.” in combination with the other limitations set forth in the independent claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753